Confidential

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “AGREEMENT”) RELATES TO AN
OFFERING OF SECURITIES UPON AN EXEMPTION FROM SECURITIES REGISTRATION PURSUANT
TO SECTION 4(2) AND/OR RULE 506 OF REGULATION D (“REGULATION D”) AS PROMULGATED
BY THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS
SUBSCRIPTION AGREEMENT RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY
U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED NONE MAY BE OFFERED OR
SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 
Pan American Goldfields Ltd.
595 Howe Street, Suite 906
Vancouver, BC. V6C 2T5
Canada


Attention:  Miguel Di Nanno, President


Dear Sirs:
 
Pan American Goldfields Ltd., (the “Company”) is offering, on an exempt private
placement basis, up to an aggregate of 17,500,000 shares of the Company’s common
stock (each a “Share” or the “Common Stock”) to Emilio Novela Berlin (the
“Subscriber”) at a subscription price of U.S. $0.12 per Share. The Shares are
being offered solely to the Subscriber pursuant to this subscription agreement
(the “Agreement”) at U.S. $0.12 per Share for an aggregate purchase price of
U.S. $2,100,000 (the “Offering”). The Shares are sometimes hereinafter referred
to as the “Securities.”
 
1. Subscription.
 
1.1 Based upon the terms of this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase 17,500,000 Shares from the Company at a
subscription price of U.S. $0.12 per Share, for aggregate consideration of U.S.
$2,100,000 (the “Subscription Proceeds”), payable as set forth in Section 1.2
hereof.
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
1.2 Payment:
 
(a) The Subscription Proceeds shall be paid by the Subscriber to the Company as
follows:
 
(i)  
U.S. $1,050,000 of the aggregate Subscription Proceeds (the “Cash Subscription
Proceeds”) shall be paid by wire transfer of immediately available funds in U.S.
dollars in accordance with the wire instructions attached hereto as Exhibit A on
the Closing Date (as hereinafter defined).

 
(ii)  
The remaining U.S. $1,050,000 of the aggregate Subscription Proceeds shall be
payable by the execution by the Subscriber and Subscriber’s spouse (as
applicable) in favour of the Company, which hereby instructs Recursos Argentinos
S.A. (“RASA”) and/or Mr. Miguel Di Nanno to act as it representative and
attorney-in-fact (the “Attorney-in-fact”), of the necessary documents to either,
at the sole election of the Company, to (i) transfer or grant to the both or any
of Attorney-in Fact, at the Company’s sole discretion, the irrevocable powers to
administer and dispose for the Company benefit of the good and marketable title
in and to the real property and improvements commonly known as apartment numbers
5, 7, and 10, and complementary apartments numbers 8, 1 and 5, that are in the
building called "Polo Suites of the Arelauquen Golf and Country Club," that are
part of the Arelauquen Golf and Country Club, Route 82, opposite Lake Gutiérrez
(R8400AMD) Bariloche Río Negro – Argentina, as legally described on Exhibit B
attached hereto (the “Real Property”). Furthermore, the Company and the
Subscriber, as the case maybe, hereby authorize and shall promptly enter into
any document determined by the Company or RASA that might be necessary for RASA
to provisionally hold the Real Property in its name for the sole and only
purpose of administering the Real Property, selling the Real Property and using
the proceeds of the operation and/or sale of the Real Property as a capital
contribution from the Company in RASA.  In addition, the Company on behalf of
itself and RASA hereby authorize the performance of and entry into, as
necessary, documents and/or applications needed in order to effectuate the sale
of the Real Property (or portions thereof) to a third party (or third parties),
the contribution of the proceeds from the operation and/or sale of the Real
Property in RASA and the issuance of the subscribed RASA´s shares in the
Company’s name.

 
(b) The Company has provided certain financial projections regarding the
estimated use of the Cash Subscription Proceeds in the “Use of Proceeds”
section, attached hereto as Exhibit C.
 
1.3 Documents Required from Subscriber
 
On or prior to the Closing Date (as hereinafter defined):
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
(a) The Subscriber must complete, sign and return to the Company two (2)
originally executed copies of this Agreement;
 
(b) The Subscriber must complete and sign all necessary transfer documents as
reasonably requested by the Attorney-in-fact and Argentinean real estate
transfer laws to transfer the Real Property or the irrevocable ability to
administer and dispose the Real Estate property to the Company;
 
(c) The Company shall have received a written appraisal of the Real Property in
form and substance acceptable to the Company prepared and certified by a
nationally recognized certified real estate brokerage firm licensed to do
business and in good standing in the Republic of Argentina showing an aggregate
fair market value of the Real Property of no less than U.S. $1,050,000;
 
(d) The Subscriber shall deliver to the Company evidence of the good and
marketable title, free and clear of all liens, security interests and
encumbrances in form and substance satisfactory to the Company in its sole
discretion except for liens, security interests and encumbrances or other
exceptions to good and marketable title as are acceptable to the Company in its
sole and absolute discretion; and
 
(e) The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board, stock exchanges and applicable law or as otherwise deemed necessary by
the Company or its counsel to further evidence the transactions contemplated
hereby.
 
1.4 Closing
 
 
Closing of the purchase and sale of the Shares shall occur in the following
manner:
 
(a) Unless otherwise agreed to by the Company and the Subscriber, provided that
the Company has received each of the documents required to be delivered to it
pursuant to Section 1.4 hereof, on the Closing Date:
 
(i)  
The Company shall irrevocably instruct its transfer agent to deliver one or more
stock certificates, free and clear of all restrictive and other legends (except
as expressly provided in Section 3 hereof), evidencing 17,500,000 Shares, in the
name of the Subscriber to the Subscriber, within two (2) business days after the
Closing Date.

 
2. Closing Date.
 
As used herein, the term “Closing Date” means the business day when all of the
documents and instruments contemplated hereby, including, without limitation the
documents and instruments described in Section 1.4 hereof (collectively, the
“Transaction Documents”) have been executed and delivered by the applicable
parties thereto; provided, however, the Closing Date shall occur no later than
June 29, 2012.  In the event that that the Company has not received the Cash
Subscription Proceeds by the close of banking business on June 29, 2012, this
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
Agreement shall be automatically terminated and neither of the parties hereto
shall have any further obligations whatsoever hereunder.
 
3. Representations, Warranties and Covenants.
 
3.1 Representation, Warranties and Covenants of the Subscriber. The Subscriber
hereby represents and warrants to, and covenants with, the Company (which
representation, warranties and covenants shall survive the closing of this
Agreement) and acknowledges that the Company is relying thereon that:
 
(a) The Subscriber is resident, or if not an individual, has a head office, in
the jurisdiction set out under the heading “Address of Subscriber” above the
signature set forth on the execution page of this Agreement, which address is
the Subscriber’s principal residence or place of business, and such address was
not obtained or used solely for the purpose of acquiring the Securities.
 
(b) The Company has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act, as amended, and the rules and regulations
promulgated thereunder (the “1933 Act”) or any other securities legislation of
any jurisdiction whether foreign or domestic and whether federal, state,
provincial or local.
 
(c) The Subscriber has received and carefully read this Subscription Agreement.
 
(d) The Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and all necessary approvals have been obtained to authorize execution and
performance of this Subscription Agreement on behalf of the Subscriber.
 
(e) The Subscriber is an “accredited investor” as the term is defined in Rule
501(a) of Regulation D of the 1933 Act and shall submit to the Company such
further assurances of such status as may reasonably be requested by the Company,
including, without limitation, the Questionnaire.
 
(f) The Company has not made any other representations or warranties to the
Subscriber with respect to the Company or rendered any investment advice except
as contained herein.
 
(g) The Subscriber has such knowledge and experience in financial, investment
and business matters to be capable of evaluating the merits and risks of the
prospective investment in the securities of the Company, including the
Securities. The Subscriber has consulted with such independent legal counsel or
other advisers as the Subscriber has deemed appropriate to assist the Subscriber
in evaluating the proposed investment in the Company. By accepting this
Agreement and the Transaction Documents, including the schedules and exhibits
attached hereto and thereto, the Subscriber agrees that the information
contained herein and therein and in all related and ancillary documents, shall
be kept confidential and will not be used for any other purpose other than in
connection with considering the purchase of the Securities.
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
(h) The Subscriber (i) has adequate means of providing for his current financial
needs and possible personal contingencies and does not have a need for liquidity
of this investment in the Securities; (ii) can afford (a) to hold the Securities
for an indefinite period of time; and (b) to sustain a complete loss of the
entire amount of the Subscription Proceeds for the Securities; and (iii) has not
made an overall commitment to investments which are not readily marketable,
which is disproportionate so as to cause such overall commitment to become
excessive.
 
(i) The Subscriber has been afforded the opportunity to ask questions of, and
receive answers from, the officers and/or directors of the Company acting on its
behalf concerning the terms and conditions of this transaction and to obtain any
additional information, to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information furnished; and the Subscriber has
received satisfactory answers to all such questions to the extent deemed
appropriate in order to evaluate the merits and risks of an investment in the
Company.
 
(j) The Subscriber acknowledges that the none of the Securities are currently
registered under the 1933 Act and the Company has not undertaken to register any
of such securities under U.S. federal or state law or the laws of any other
jurisdiction whether foreign or domestic, and, unless so registered, may only be
offered or sold pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state, provincial and other securities laws as may be applicable.
 
(k) The Subscriber further understands that it is purchasing all such securities
without being furnished any prospectus setting forth all of the information that
may be required to be furnished under applicable securities laws and as a
consequence, certain protections, rights and remedies provided in applicable
securities legislation, including statutory rights of rescission or damages, may
not be available to it.
 
(l) The Subscriber further acknowledges that no agency, governmental authority,
securities commission or similar regulatory body, stock exchange or other entity
has reviewed, passed on or made any finding or determination as to the merit for
investment of the Securities nor have any such agencies or governmental
authorities made any recommendation or endorsement with respect to the
Securities.
 
(m) The Subscriber understands that the Securities are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Subscriber’s compliance with,
the representations and warranties set forth herein in order to determine the
availability of such exemptions and the eligibility of the Subscriber to acquire
the Securities.
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
(n) This Agreement has been duly executed and delivered and, when accepted by
the Company, will constitute a legal, valid and binding obligation of the
Subscriber enforceable against it in accordance with the terms hereof.
 
(o) No prospectus or offering memorandum within the meaning of the securities
laws has been delivered to, summarized for or seen by the Subscriber in
connection with the sale of the Shares and the Subscriber is not aware of any
prospectus or offering memorandum having been prepared by the Company.
 
(p) Subscriber has not received, nor has he requested, nor does he have any need
to receive, any offering memorandum (as defined in or contemplated by applicable
securities legislation) or any other document (other than financial statements
or any other continuous disclosure documents, the contents of which are
prescribed by statute or regulation) describing the business and affairs of the
Company which has been prepared for delivery to, and review by, prospective
subscribers in order to assist them in making an investment decision in respect
of the Securities (or any of them), and he has not become aware of any
advertisement including, by way of example and not in limitation, advertisement
in any printed media of general and regular circulation or on radio or
television with respect to the distribution of the Shares.
 
(q) The decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information, including the risk factors described in
the Company’s filings with the U.S. Securities and Exchange Commission (the
“SEC”), (the adequacy of which is hereby acknowledged) about the Company that is
available to any member of the public on the EDGAR database maintained by the
SEC at www.sec.gov.
 
(r) The Subscriber understands and agrees that there are risks associated with
an investment in the Company, including, by way of example and not in
limitation, the specific risks identified in the Company’s most recent periodic
reports filed with the SEC and available for viewing at the SEC’s website at
www.SEC.gov.
 
(s) The Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Securities.
The Company gives no opinion and makes no representation with respect to the tax
consequences under U.S., Canadian, state, provincial, local or foreign tax law
of the acquisition, holding or disposition of the Securities and the Subscriber
acknowledges that it is solely responsible for determining the tax consequences
of its investment.
 
(t) If required by applicable securities legislation, regulations, rules,
policies or orders or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute, deliver, file and otherwise
assist the Company in filing such reports, undertakings and other documents with
respect to the issue of the Securities.
 
(u) The Subscriber hereby agrees that the Company will insert the following
legends on the face of the Securities in compliance with applicable securities
laws:
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE FOREIGN OR STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE FOREIGN OR STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE FOREIGN OR STATE SECURITIES LAWS.”
 
(v) The Subscriber has not purchased the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.
 
(w) The Subscriber certifies that each of the foregoing representations and
warranties set forth in this Section 3.1 are true as of the date hereof and
shall survive such date.
 
3.2 Representations, Warranties and Covenants of the Company. Except as set
forth in the SEC Filings (as hereinafter defined), the Company hereby represents
and warrants and covenants to the Subscriber that:
 
(a) Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all necessary corporate power and authority to own, lease, use
and operate its properties and to carry on its business as now being conducted
and presently proposed to be conducted. The Company and each of its subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which its ownership or leasing of assets, or
the conduct of its business, makes such qualification necessary.
 
(b) Requisite Power and Authorization. The Company has all necessary corporate
power and authority to execute and deliver this Agreement, to issue the Shares
and to carry out the provisions of this Agreement. All corporate action on the
part of the
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
Company required for the lawful execution and delivery of this Agreement,
issuance and delivery of the Shares and the performance by the Company of its
obligations hereunder has been taken. Upon execution and delivery, this
Agreement constitutes valid and binding obligations of the Company enforceable
in accordance with their respective terms, except as enforcement may be limited
by insolvency and similar laws affecting the enforcement of creditors’ rights
generally and equitable remedies. The Shares, when issued in compliance with the
provisions of this Agreement, will be duly authorized and validly issued, fully
paid, non-assessable, subject to no lien, claim or encumbrance and issued in
compliance with United States federal securities laws and applicable state
securities laws. No stockholder of the Company or other person has any
preemptive, anti-dilution, “poison-pill” or similar right with respect to the
Shares. The Company has reserved such number of shares of its Common Stock
necessary for issuance of the Shares.
 
(c) SEC Documents. The Company has filed all of its SEC Filings for the two year
period preceding the date hereof. As of their respective filing dates, or such
later date on which such reports were amended, the SEC Filings complied in all
material respects with the requirements of the Exchange Act. The SEC Filings as
of their respective dates, or such later date on which such reports were
amended, when issued did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements included in the SEC Filings
comply as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto. Except as may be indicated in the notes to the financial
statements included in the SEC Filings or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC, such financial statements have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the consolidated financial position of
the Company and any subsidiaries at the dates thereof and the consolidated
results of their operations and consolidated cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal, recurring
adjustments). As used herein, the term “SEC Documents” means the Company annual
reports on Form 10-K for fiscal year ended February 28, 2011 and 2010 (including
any amendments thereto) and (ii) the Company’s quarterly report on Form 10-Q for
the 2011 and 2010 fiscal years and the term “SEC Filings” means the SEC
Documents, along with all other reports, schedules, forms, statements and other
documents that the Company is required to file with the SEC pursuant to the
reporting requirements of the Securities and Exchange Act of 1934, as amended,
for the two year period preceding the date hereof.
 
(d) Capital Stock. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock, with no par value, and 20,000,000 shares of
Preferred Stock, with no par value. As of June 22, 2012, there were 72,172,135
shares of Common Stock issued and outstanding and there was no issued and
outstanding Preferred Stock. All outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable. As of
June 22, 2012, none of the authorized Common Stock is reserved for issuance,
other than (i) 386,666 units consisting of 386,666 shares of Common Stock, and
193,333 warrants exercisable at U.S. $0.50
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
pursuant to a cancellation of debt and release agreement, (ii) 169,250 units
consisting of 169,250 shares of common stock, and 169,250 warrants exercisable
at U.S. $0.30 pursuant to February 2011 private placement, (iii) 2,166,666
shares of common stock pursuant to the amended development agreement of
September 2011, (iv) 4,890,000 shares of Common Stock reserved for future
issuance pursuant to 5,000,000 options approved under the Company’s 2009 stock
option plan, (iii) 1,325,000 shares of Common Stock reserved for future issuance
pursuant to options and awards which may be granted under the Company’s 2008 and
2007 stock option plans, and (iv) 32,709,567 shares of Common Stock reserved for
future issuance pursuant to outstanding warrants. Attached hereto as Exhibit
3.2(d) is the Company capitalization table as of the date of the Agreement.
Except as set forth in this paragraph 3.2(d) and Exhibit 3.2(d), the Company has
no outstanding securities convertible into or exchangeable for Common Stock and
no contracts, rights, options or warrants to purchase or otherwise acquire
Common Stock or securities convertible into or exchangeable for Common Stock.
 
(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not: (i) conflict with or result in a violation of any provision of
the Company’s certificate of incorporation or bylaws or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its subsidiaries is a party, or (iii) result in a
violation of any United States law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected. Neither the Company nor any of its subsidiaries is in default
(and no event has occurred which with notice or lapse of time or both could put
the Company or any of its subsidiaries in default) under, and, to the knowledge
of the Company, neither the Company nor any of its subsidiaries has taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party or by which any property or assets of the Company or any of its
subsidiaries is bound or affected. Neither the Company nor its subsidiaries is
in violation of any material law, rule ordinance or regulation of any
governmental entity. Except as required under federal securities laws and any
applicable state securities laws, rules or regulations, by the terms of this
Agreement, or by any applicable trading market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement in
accordance with the terms hereof or to issue and sell the Shares in accordance
with the terms hereof.
 
(f) No Material Adverse Change. Since the date of the latest audited financial
statements included in the SEC Documents, there has not been:
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
(i)  
any changes in the assets, liabilities, financial condition, prospects or
operations of the Company from that reflected in the financial statements except
changes in the ordinary course of business which have not been, either in any
individual case or in the aggregate, materially adverse to the Company and its
subsidiaries taken as a whole;

 
(ii)  
any material change, except in the ordinary course of business, in the
contingent obligations of the Company whether by way of guarantee, endorsement,
indemnity, warranty or otherwise; or

 
(iii)  
any damage, destruction or loss, whether or not covered by insurance, materially
and adversely affecting the properties or business of the Company.

 
(g) Litigation. There is no material action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending, or, to the Company’s knowledge,
threatened or contemplated, against the Company or any of its subsidiaries, or
against any officer, director or employee of the Company or any such subsidiary
in connection with such person’s employment therewith. Neither the Company nor
any of its subsidiaries is a party to or subject to the provisions of, any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which could reasonably be expected to have a material adverse
effect on the Company, its assets, liabilities, financial condition or business
prospects.
 
(h) Contracts. The material contracts to which the Company is a party that have
been filed as exhibits to the SEC Filings, have been duly and validly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding agreements of the Company, enforceable by and against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws and judicial decisions of general application relating to
enforcement of creditors’ rights generally, and the application of general
equitable principles relating to or affecting the availability of remedies, and
except as rights to indemnity or contribution may be limited by federal or state
securities laws or the public policy underlying such laws.
 
(i) Real Property. The Company has good and valid title to all items of real
property (“Real Property”) used in its operations free and clear of all Liens
(as defined herein). Any Real Property described in the SEC Filings as being
leased by the Company or any subsidiary is held by the Company under valid,
existing and enforceable leases.. Attached hereto as Exhibit 3.2(i) is a list of
all Real Property and leases used in the Company’s operations. Except as
disclosed on Exhibit 3.2(i), there are no unrecorded covenants, deed
restrictions, easements, leases, subleases or rights of occupancy or Liens
(other than Permitted Liens) which encumber the Real Property, or any part
thereof. There are no easements, rights of way or licenses which are not in full
force and effect necessary for the operation of any of the parcels constituting
the Real Property. The Company has the right of ingress and egress, through a
public road or street, to and from
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
each of the parcels comprising the Real Property. No utility easement or right
of way which services any portion of the Real Property may be terminated by the
owner or mortgagee of any property through which any such easement or right of
way runs.  As used herein, the term (i) “Lien” shall mean any security interest,
lien, pledge, mortgage or other encumbrance, whether arising voluntarily,
involuntarily or by operation of law (other than Permitted Liens (as hereinafter
defined)); and (ii) “Permitted Lien” shall mean:  (i) mechanics’, carriers’,
workmen’s, warehousemen’s, repairmen’s or other like Liens arising or incurred
in the ordinary course of business consistent with past practice, (ii) Liens for
taxes, assessments and other governmental charges and levies that are not due
and payable or that are being contested in good faith by appropriate proceedings
and for which an adequate reserve has been provided on the appropriate financial
statements, (iii) Liens affecting the interest of the grantor of any easements
benefiting Real Property, (iv) Liens (other than Liens securing indebtedness for
borrowed money), defects or irregularities in title, easements, rights-of-way,
covenants, restrictions, and other, similar matters that would not, individually
or in the aggregate, reasonably be expected to materially impair the value of or
continued use and operation of the assets to which they relate, (v) zoning,
building and other similar codes and regulations, (vi) any conditions that would
be disclosed by a current, accurate survey or physical inspection, (vii)
statutory liens to secure obligations to landlords, lessors or renters under
leases or rental agreements that have not been breached; and (viii) deposits or
pledges made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by applicable Law.
 
(j) Permits; Compliance. The Company and each of its subsidiaries is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders issued by the appropriate federal, state local or foreign regulatory
authorities necessary to own, lease and operate its properties and to carry on
its business as it is now being conducted (collectively, the “Company Permits”),
and there is no action pending or, to the knowledge of the Company, threatened
regarding suspension or cancellation of any of the Company Permits. Neither the
Company nor any of its subsidiaries is in conflict with, or in default or
violation of, any of the Company Permits.
 
(k) Certain Transactions. Except as set forth in the SEC Filings, to the
knowledge of the Company there are no loans, leases, royalty agreements or other
transactions between: (i) the Company or any of its subsidiaries or any of their
respective customers or suppliers, and (ii) any officer, employee, consultant or
director of the Company or any person owning five percent (5%) or more of the
capital stock of the Company or five percent (5%) or more of the ownership
interests of the Company or any of its subsidiaries or any member of the
immediate family of such officer, employee, consultant, director, stockholder or
owner or any corporation or other entity controlled by such officer, employee,
consultant, director, stockholder or owner, or a member of the immediate family
of such officer, employee, consultant, director, stockholder or owner.
 
(l) No Brokers. Except as disclosed herein, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
to the Offering. To the knowledge of the Company, the Subscriber shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated herein that may be due
in connection with the transactions contemplated by the Offering.
 
(m) Internal Controls. The Company is in compliance with the provision of the
Sarbanes-Oxley Act of 2002 currently applicable to the Company.
 
(n) FCPA Matters. Neither the Company, nor any of its subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary has, in the course of his or
her actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity, (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic governmental or private official or person.
 
(o) Non-Public Information. The Company has not disclosed to the Subscriber any
information that would constitute material non-public information other than the
existence of the transactions contemplated hereby.
 
(p) Disclosure. All disclosure provided to the Subscriber regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company, were, as of the date made, true and correct and did not contain
any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
(q) Survival. The representations, warranties and covenants of the Company shall
survive the Closing Date and for a period of two (2) years following the Closing
Date, all in accordance with this Agreement.
 
(r) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated hereby, no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur, with respect
to the Company, its business, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
(s) Use of Proceeds. The Company hereby covenants to use the monies raised from
the Offering only as described in the “Use of Proceeds” section, attached hereto
as Exhibit C.
 
4. Indemnification. The parties hereto understand that the Securities are being
offered in reliance upon the representations, warranties and covenants of each
of the parties
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
hereto set forth herein, the exemptions under applicable securities laws; that
the availability of such exemptions are, in part, dependent upon the
truthfulness and accuracy of the representations made by the Subscriber herein;
that the Company will rely on such representations in accepting any
subscriptions for the Securities, and that the Company may take such steps as it
considers reasonable to verify the accuracy and truthfulness of such
representations in advance of accepting or rejecting the Subscriber’s
subscription. The Subscriber agrees to indemnify and hold harmless the Company
against any reasonable damage, loss, expense or cost, including reasonable
attorneys’ fees, sustained as a result of any breach, misstatement or omission
on the Subscriber’s part in this Agreement.
 
5. No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the Subscriber, the Subscriber does
not thereby, or in any manner, waive any rights granted to him under applicable
securities laws.
 
6. Revocation. The Subscriber agrees that he or she shall not cancel, terminate
or revoke this Agreement or any agreement of the Subscriber made hereunder, and
this Agreement shall survive the death or disability of the Subscriber.
 
7. Termination of Agreement. If the Company elects to cancel this Agreement,
provided that it returns to the Subscriber, without interest and without
deduction, all sums paid by the Subscriber, this Offering shall be null and void
and of no further force and effect, and no party shall have any rights against
any other party hereunder.
 
8. Highly Speculative Business. The Subscriber has been advised that the
Company is engaged in mineral exploration operations and through its partnership
with Minera Rio Tinto has commenced  a small scale mining operation at the
Company's  Cieneguita Project and is generating revenues. The Company will be
subject to all of the risks inherent in a new business and there is no assurance
that the Company will succeed, become profitable or that investors in the
Company will receive a return on all or any part of their investment. 
 


THIS IS A HIGHLY SPECULATIVE INVESTMENT THAT SHOULD NOT BE MADE BY ANYONE WHO
CANNOT AFFORD TO SUSTAIN A LOSS OF HIS ENTIRE INVESTMENT.
 
9. Miscellaneous.
 
9.1 All notices or other communications given or made hereunder shall be in
writing and shall be mailed by registered or certified mail, return receipt
requested, postage prepaid, to the Subscriber at his address set forth below and
to the Company.
 
9.2 This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties.
 
9.3 The provisions of this Agreement shall survive the execution hereof.
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
 9.4 This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. The parties further:  (a) agree that any legal
suit, action or proceeding arising out of or relating to this Agreement shall be
instituted exclusively in any Federal or State court of competent jurisdiction
within the State of New York, (b) waive any objection that they may have now or
hereafter to the venue of any such suit, action or proceeding, and
(c) irrevocably consent to the in personam jurisdiction of any Federal or State
court of competent jurisdiction within the State of New York in any such suit,
action or proceeding. The parties each further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in a Federal or State court of competent jurisdiction within the
State of New York, and that service of process upon the parties mailed by
certified mail to their respective addresses shall be deemed in every respect
effective service of process upon the parties, in any action or proceeding.
 
10. Collection of Personal Information. The Subscriber (on his own behalf and,
if applicable, on behalf of any person for whose benefit the Subscriber is
subscribing) acknowledges and consents to the fact the Company is collecting the
Subscriber’s (and any beneficial purchaser’s) personal information for the
purpose of completing the Subscriber’s subscription. The Subscriber (on his own
behalf and, if applicable, on behalf of any person for whose benefit the
Subscriber is subscribing) acknowledges and consents to the Company retaining
the personal information for as long as permitted or required by applicable law
or business practices. The Subscriber (on his own behalf and, if applicable, on
behalf of any person for whose benefit the Subscriber is subscribing) further
acknowledges and consents to the fact the Company may be required by applicable
securities laws and stock exchange rules to provide regulatory authorities any
personal information provided by the Subscriber respecting himself (and any
beneficial purchaser). By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber’s (and any beneficial purchaser’s) personal information. The
Subscriber also consents to the filing of copies or originals of any of the
Subscriber’s documents described herein as may be required to be filed with any
stock exchange or securities regulatory authority in connection with the
transactions contemplated hereby. The Subscriber represents and warrants that he
has the authority to provide the consents and acknowledgments set out in this
paragraph on behalf of all beneficial purchasers.
 
11. English Language.  This Agreement has been prepared and executed in the
English language only, which language is controlling in all respects.  Any
translation of this Agreement into any other language is for reference only and
has no legal or other effect.  All proceedings related to this Agreement will be
conducted in the English language only.
 
12. Certification. The Subscriber has read this entire Agreement and certifies
that every statement on the part of the Subscriber is true and complete.
 
 
 

--------------------------------------------------------------------------------

 
 
[remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the date their
signature has been subscribed and sworn to below.
 
DATED as of this 13th day of June, 2012.

 
 
   
U.S.
$
$2,100,000
Name (full legal name of subscriber):
 
/s/ Emilio Novela Berlin
EMILIO NOVELA BERLIN
 
EMILIO NOVELA BERLIN
     
Address of subscriber
                   
(address, including postal code)
         
(telephone number)
         
(facsimile number)
         
(e-mail address)
         
By:___________________________________________________________________
   
(signature)

 
ACCEPTED as of the ________________ day of June, 2012.
 
PAN AMERICAN GOLDFIELDS LTD.

               
By:
/s/ Miguel Di Nanno
     
Name: Miguel Di Nanno
     
Title: President
           


 
 

--------------------------------------------------------------------------------

 
Confidential
EXHIBIT A
 
INSTRUCTIONS FOR WIRING FUNDS
 
 
 

--------------------------------------------------------------------------------

 
Confidential
EXHIBIT B
 
LEGAL DESCRIPTION OF REAL PROPERTY
 
[img001.jpg]
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
EXHIBIT C
 
USE OF PROCEEDS
 
Name
       
Amount
 
Name
       
Amount
                             
Equity financing (cash)
        $ 1,050,000  
Financing (from sale of real estate)
        $ 1,050,000                  
Market discount
        $ (157,500 )                
Selling costs
        $ (26,775 )
Total cash inflows
          1,050,000  
Total cash inflows
          865,725                                  
Finders' fee
          84,000  
Finders' fee
          69,258                                  
Scoping study for Cieneguita
             
Field work at Cerro Delta
             
M3 Engineering
  $ 100,000                          
Assays
    125,000          
Chemical lab work
    50,000          
IMC - Mining
    75,000          
Drilling and preparation
    611,000          
Metallurgy
    110,000          
Engineering - environmental
    10,000          
Geotech
    75,000          
Infrastructure
    75,000          
Infrastructure
    30,000          
Project management
    50,000       796,000  
ALS Chemex
    200,000                            
Project management
    50,000       765,000                                                        
Cerro Delta payments
                                 
Property option payments
    65,000                            
Servial SRL
    25,000                            
ALS Labs
    11,000                            
Garve SRL
    15,000                            
Tesacom SA
    2,000                            
Industrias Geo SA
    2,027                            
Daniel Lopez
    24,000                            
Mining properties
    24,000       168,027                                                        
Total cash outflows
          $ 1,017,027  
Total cash outflows
          $ 865,258                                      
Working capital
          $ 32,973  
Working capital
          $ 467                                      
Total
          $ 1,050,000  
Total
          $ 865,725  



 
 

--------------------------------------------------------------------------------

 
Confidential


EXHIBIT 3.2(d)
 
CAPITALIZATION SPREAD SHEET


                       
Number of
   
Number of
   
Number of
     
Shares
   
Options
   
Warrants
                     
Balance, February 28, 2009
    31,019,302       4,835,000       7,102,890  
Issued
    22,734,525       2,060,000       22,887,500  
Cancelled/forfeited
    -       (335,000 )     (4,609,490 )
Exercised
    -       -       -                            
Balance, February 28, 2010
    53,753,827       6,560,000       25,380,900                            
Issued
                       
Share subscription
    250,000       -       -  
Warrants issued to new directors
    -       -       3,000,000  
Cancelled/forfeited
    -       (825,000 )     (2,554,167 )
Options granted
            1,000,000          
Exercised
    -       -       -                            
Balance, February 28, 2011
    54,003,827       6,735,000       25,826,733                            
Issued
                       
Shares and warrants issued per consulting agreements
    2,110,294               1,500,000  
Shares issued per amended development agreement
    1,166,667                  
Shares issued - debt conversions
    4,281,347                  
Shares returned to the treasury
    (750,000 )                
Units issued - debt conversion
    50,000                  
Units issued - private placement
    11,310,000               11,660,000  
Warrants issued to directors and management
                    7,500,000  
Warrants expired
                    (13,777,166 )
Options and warrants granted - advisor
            500,000          
Options granted - consultant
            100,000          
Options granted - director
            1,000,000          
Options forefeited
            (2,120,000 )        
Balance, June 22, 2012
    72,172,135       6,215,000       32,709,567  

 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
EXHIBIT 3.2(i)
 
REAL PROPERTY


Properties under option agreements with Sunburst Mining de Mexico,

       
Cieneguita
     
Lot Name
Title Number
Area (Ha)
Term of Validity
       
Aurifero
196356
492.00
7/16/1993 to 7/15/2043
Aurifero Norte
196153
60.00
7/16/1993 to 7/15/2043
Aquilon Uno
208339
222.11
9/23/1998 to 9/22/2048
La Maravilla
190479
48.00
4/29/1991 to 4/24/2041

 
Properties under option agreements with Pan American Goldfields Ltd.,

       
Cerro Delta
     
Lot Name
Title Number
Area (Ha)
Term of Validity
       
Pablo
9755-C-1991
4,000
-
Roberto
9756-C-1991
3,850
-
Delta 1
34-C-2007
10,000
-

 
 
 
 

--------------------------------------------------------------------------------

 
Confidential
EXHIBIT 3.2(i) (continued)


Machinery and Equipment
 
Description
Date
 
Acquired
Structures and belts
01/02/2007
Agglomerations and base
31/03/2007
BHD 8x20 ft. container
24/07/2007
BHD 8x20 ft. container
01/08/2007
3 Prefab metal containers
20/11/2007
   
Transportation Equipment
 
Description
Date
 
Acquired
Ford F-250 20355
29/04/2006
Ford Lobo Deducible81850
26/08/2006
Housing trailer 0772
01/11/2006
Housing trailer 23361
01/11/2006
Ford F-250 Diesel 43477
26/06/2007
Ford F-250 30517
30/07/2007
Ford F-250 4X4 29899
05/06/2008


 
 

--------------------------------------------------------------------------------

 